*657Opinion by
Haralson, J.
*656The indictment in this case Avas for assault with intent to murder, a felony, punishable by imprisonment in *657the penitentiary for not less than two, nor more than twenty years. — Code, § 4346. The verdict was: “We the jury find the defendant guilty.” The sentence of the court was that the defendant perform hard labor for the county for twelve months for the offense and an additional term of 238 days to pay the costs. It is held on this appeal that this was an erroneous sentence. The judgment of the city court is reversed back to the conviction, and the cause remanded that the city court may render the proper sentence.- — Herrington v. State, 87 Ala. 1; Linnehan v. State, 120 Ala. 293.
The judgment of conviction is affirmed in part and reversed in part and remanded.